Deen, Presiding Judge.
Appellant Baker a/k/a Smith was convicted on April 12, 1988, on four charges of rape. On May 11, 1988, he filed a motion for new trial, and the motion was denied April 19, 1989. On May 22, 1989, he filed a notice of appeal in the Superior Court of Lowndes County.
Examination of the record indicates that the instant appeal was filed more than the statutorily permissible thirty days after the denial of the motion for new trial. OCGA § 5-6-38 (a). Appellant filed no request for an extension of time. OCGA § 5-6-39. This court therefore has no jurisdiction over the appeal, and it must be dismissed.

Appeal dismissed.


Pope and Beasley, JJ., concur.